DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 16-19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 recite ratios of two materials. However, a person of ordinary level of skill will not be able to ascertain if these are volumetric ratios or weight ratios. For the purposes of this action, these are considered as weight ratios. 
Claim 16 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, the phrase “where present” renders the claim indefinite. It is unclear if the components following the phrase are required or optional. The claim is directed to a method of making the product of claim 1. The 
Claims 18, 19 and 24 are rejected due to the virtue of their dependence on claim 17. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10, 11 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014012817 (translation attached). 
Regarding claims 1, 7, 10, 11 and 24, JP’2817 teaches discloses (see paragraphs [0132] - [0136]) a particulate composition, the composition comprising particles of:
Aluminum, an alkaline earth metal oxide, namely calcium oxide, a transition metal oxide, namely iron oxide in limonite, and sodium chloride. Said composition generates hydrogen when contacted with water, see paragraphs [0001] and [0009]. 
Regarding claims 2-4, the reference also teaches using mixtures of metal salts including sodium chloride, potassium chloride and calcium chloride (See claim 2 of JP’2817 on the last page). 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014012817.
Regarding claims 12 and 13, the reference of JP’2817 does not teach the weight ratios of the calcium oxide and the limonite iron oxide. 
However, at the time of filing it would have been within the skill of a person of ordinary skill to perform routine experimentation to determine a suitable or optimal ratio for the CaO and the limonite. One skilled in the art would be motivated to find a ratio of these components which results in optimal protection of the aluminum during hydrolysis without limiting hydrogen generation rates. 
Regarding claim 14, JP’2817 teaches using mixtures of metal salts including sodium chloride, potassium chloride and calcium chloride (See claim 2 of JP’2817 on the last page). The reference is silent on the ratios of the salts. The salts are used to limit heat during the hydrogen generation (Para [0008]).
. 

Claims 8, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014012817 , in view of Dupiano et al. “Hydrogen production by reacting water with mechanically milled composite aluminum-metal oxide powders”. 
Regarding claims 8 and 9, the JP’2817 reference is silent on the valency of the metal oxide use. More specifically, the reference  does not specify promoting the aluminum particulates with CuO/ 
Dupiano teaches making several composite aluminum-metal oxide powder. More specifically, the reference combines metals to generate composites of Al-MoO3, Al-Bi2O3, and Al-CuO (Abstract). The reference highlights that significance of this type of protective layer on the aluminum. This type of protective interface is necessary to prevent thermite reactions from occurring immediately upon Al contact with MoO3, CuO, or Bi2O3 (Pg. 4788, left column, first para). The CuO combination provides rapid H2 production during the 30 minute mark at 80°C (Fig. 7 and Pg. 4786, right column). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to incorporate the CuO of Dupiano in the Al-composite particulates of 
Regarding claim 16, the Dupiano reference teaches that the surface of the aluminum particle has a native oxide layer that is removed (Pg. 4788 left column, first para). 

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014012817 , in view of WO 2006072115.
Regarding claim 17, JP’2817 teaching mixing the ingredients together but does not teach milling as a method of making the particulates. 
WO’2115 teaches a method of making a particulate composition comprising aluminum, calcium oxide and sodium chloride comprising milling and in particular ball milling the ingredients see page 8, line 24 - page 9, line 8. 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use ball milling as taught by WO’2115 for combining the components of JP’2817 to make the composition. One would be motivated to do so in an effort to achieve greater contact and mixing between the components of the composite composition. 
Regarding claim 18, the reference teaches that a desired particle size can be achieved using various milling techniques including, Spex milling, rotor milling, attrition milling and ball milling. 

Regarding claim 19, WO’2115 is silent on the number of balls and balls size. 
However, these variables will directly influence the particle size and time required to achieve the size. Therefore, these are result effective variables which can be optimized without routine experimentation. One would be motivated to use a specific number of balls at a specific size which yields the desired particle size of 10-1000mm of the reference (See WO’2115, Pg. 8 lines 24-27)

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim requires specific concentrations for all the components of the composition of claim 1. Claim 15 requires: 60 to 70% by weight of aluminium particles, 10 to 15% by weight of a group II metal oxide, 10 to 15% by weight of copper (II) oxide, 3.5 to 4.5 % by weight of NaCl, 2.5 to 3.5% by weight of KCl and 2.5 to 3.5% by weight of CaCl2. The reference of JP2014012817 teaches an embodiment where a composition is taught to comprise 10-50% aluminum, 2-12% of metal salts, 30-95% calcium oxide. However, there is no teaching or suggestion regarding including 10-15% copper (II) oxide and the metal salts adding up to 3.5 to 4.5 % by weight of NaCl, 2.5 to 3.5% by weight of KCl and 2.5 to 3.5% by weight of CaCl2 within the composition of JP 2014012817.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736